Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 1 of 11




         EXHIBIT 2
         Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 2 of 11


                                           (to TSB Circular 200, 7 July 1999)

                Guidelines for Implementation of the TSB Patent Policy


                                                           CONTENTS

                                                                                                                                      Page
1.        Purpose ......................................................................................................................... 4
2.        Background .................................................................................................................. 4
2.1       Past history ................................................................................................................... 4
2.2       Current situation ........................................................................................................... 4
2.3       Maintaining the principle ............................................................................................. 5
2.4       Disclosure ..................................................................................................................... 5
2.5       General Patent Statement and Licensing Declaration .................................................. 6
3.        Approval for new and revised Recommendations ....................................................... 6
3.1       Prerequisites ................................................................................................................. 6
3.2       Consultation ................................................................................................................. 7
3.3       Notification .................................................................................................................. 7
4.        Work methods for Study Groups ................................................................................. 7
4.1       Conduct of meetings .................................................................................................... 7
4.2       Submission of contributions ......................................................................................... 7
5.        ITU-T patent statements database ................................................................................ 8
5.1       Database information ................................................................................................... 8
5.2       Patent declarations ....................................................................................................... 8
5.3       Contact information ..................................................................................................... 8
6.        Discovery of patents after publication ......................................................................... 8
Appendix I - Statement on TSB patent policy .......................................................................... 9
Appendix II - Patent Statement and Licensing Declaration ...................................................... 10
Appendix III - General Patent Statement and Licensing Declaration ....................................... 12




Place des Nations            Telephone    +41 22 730 51 11               Telex 421 000 uit ch               Internet: itumail@itu.int
CH-1211 Geneva 20            Telefax Gr3: +41 22 733 72 56               Telegram ITU GENEVE                X.400     S=itumail; P=itu
Switzerland                          Gr4: +41 22 730 65 00                                                            A=400net; C=ch
        Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 3 of 11

                                               -2-
1       Purpose

These guidelines are intended to assist the Telecommunication Standardization Bureau (TSB),
the Study Groups and those that participate in the development of ITU-T Recommendations,
in their understanding and implementation of the TSB Patent Policy. A copy of the TSB
Patent Policy is attached as Appendix I. The guidelines encourage the early disclosure and
identification of patents that may relate to Recommendations under development. In doing so,
greater efficiency in standards development is possible and potential patent rights problems
can be avoided.

These Guidelines supplement the TSB Patent Policy. In case of any disagreement, the TSB
Patent Policy takes precedence over these Guidelines.


2       Background

2.1     Past history

Based on earlier practices in some CCITT Study Groups, a first version of a “Statement on
CCITT Patent Policy” was developed in 1985. It underwent several slight revisions in the
following years without however changing the substance. The purpose of this Statement was -
and still is - to provide in simple words practical guidance (it is thus also called “Code of
Practice”) to the experts in the Study Groups in case patent rights matters arise when
developing Recommendations. Considering that the experts are normally not familiar with the
complex issue of patent rights, the Statement was drafted in its operative part as a checklist
(paragraphs 2.1, 2.2 and 2.3), covering the three different cases which may arise if a
Recommendation being developed fully or partly includes patent rights elements.

The underlying principle of the Statement is the same as in other standardization organizations
which have similar patent rights policies (e.g. ISO, IEC, CEN/CENELEC, ANSI, IEEE)
which is, to restrict discussions on patent rights in their technical bodies to a minimum and to
leave the settlement of disputes on patent rights (licensing, royalties, etc.) to the parties
concerned, in any case outside the standardization organization itself.

Despite (or perhaps better, because of) its simplicity, the “Code of Practice” has served
CCITT and the ITU-T quite well. Its advice has been applied whenever patent rights issues
have come up. Apart from a few cases, there have been very few patent rights problems
encountered in the Study Groups.

2.2     Current situation

Recently, however, this situation has been changing, and discussions on patent rights issues
are taking place more often than before. There are several reasons for this:
•        the number of draft Recommendations involving patent rights is rising, in step with
         the emergence of new technologies (e.g. coding algorithm);
•        international competition is increasing, patent rights holders are therefore less
         generous nowadays than they were in the past;
•        new entrants (e.g. research institutions, universities) are eager to recover at least some
         of their costs through patent rights royalties;




C:\Users\5486\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\2TTZ1GRE\T04050000010001
MSWE.doc                                     12/7/2020
        Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 4 of 11

                                             -3-
•       likewise, new small manufacturing companies attempt to benefit as much as possible
        from their own patent rights, but may face problems when having to pay royalties to
        several patent rights holders;
•       discussions in GATT and (in Europe) on the ETSI patent rights policy and
        undertaking have brought patent rights issues into the public arena, much beyond the
        small community which was involved with patent rights in the past.

Against this background, it is not surprising that not only in the ITU, but also in other
standardization organizations, the complexity of patent rights and standards has increased.

2.3     Maintaining the principle

Even in a changing patent rights environment, the underlying principle of the statement is to
be maintained, i.e. the ITU should not engage in settling disputes on patent rights; this should
be left - as in the past - to the parties concerned. This viewpoint is reaffirmed by the fact that
none of the standardization organizations which use a similar code of practice as the ITU have
departed from this principle. There are several sound reasons for such a firm position, two of
which are noted here:
•         direct involvement of the standardization organization in patent rights issues would be
          costly; either they would require additional, specialized staff or they would have to
          contract out such work to patent attorneys. Whichever practice was applied, it would
          entail substantial costs;
•         even if costs did not matter, standardization organizations will most probably not be
          in a position to act as genuine arbitrators in patent rights disputes, for the simple
          reason that the disputing patent rights holders will never disclose all the information
          they need to act as a fair judge in a patent rights controversy. For example, in order to
          define what is fair and “reasonable” in a given case, one needs to know development
          and manufacturing costs, profits, etc. This kind of information is normally not
          disclosed to a third party with which no legal relationship has been established, as
          would be the case for a standardization organization vis-à-vis its member
          organizations.

2.4     Disclosure
In this context, the question arises at which point in time such patent rights disclosures should
be made. The term “from the outset” as it appears in paragraph 1 of the TSB Patent Policy
(see Appendix I below) implies that such information should be disclosed as soon as possible,
i.e. as soon as it is becoming clear that an evolving draft Recommendation will, in fact, fully
or partly include patented elements. This might not yet be possible when the first draft text
appears (at this time, the text might be still too vague or subject to subsequent major
modifications). It is desirable that contributions (normal Contributions, delayed Contributions,
contributions to Rapporteur meetings, etc.) identify whether the proposal contains any existing
patents and/or pending patent applications of their own and/or any third party. Such
information should be provided on a “best effort” basis but there is no requirement for patent
searches. See also 3.1 below.




C:\Users\5486\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\2TTZ1GRE\T04050000010001
MSWE.doc                                     12/7/2020
        Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 5 of 11

                                              -4-

2.5     General Patent Statement and Licensing Declaration
Any ITU Member State or Sector Member may submit a General Patent Statement and
Licensing Declaration (see Appendix III below). The purpose of this form is to give patent
holders the voluntary option of making a general licensing declaration relative to patented
material contained in any of their contributions. Specifically, the licensing declaration
declares the willingness to license in case part(s) or all of any proposals contained in
contributions submitted by the organization are included in ITU-T Recommendation(s) and
the included part(s) contain items that have been patented or for which patent applications
have been filed and whose use would be required to implement ITU-T Recommendation(s).
The General Patent Statement and Licensing Declaration is not a replacement for the
individual (per Recommendation) Patent Statement and Licensing Declaration (see 3.1 below)
but is expected to improve responsiveness and early disclosure of the patent holder’s
compliance with the TSB Patent Policy.
The General Patent Statement and Licensing Declaration remains in force as long as it has not
been withdrawn. It can be overruled by the individual (per Recommendation) Patent
Statement and Licensing Declaration from the same patent holder for any particular
Recommendation (expectation is that this will rarely occur).
The word “reciprocity”, as used in the forms in Appendices II and III, means with respect to
other parties that have a patent or patent claim required in the use or implementation of the
relevant ITU-T Recommendation(s), the patent holder shall only be required to license to such
parties if they are willing to license under options 1 or 2 of the Patent Statement and Licensing
Declaration.


3       Approval for new and revised Recommendations

3.1     Prerequisites
Any ITU Member State or Sector Member organization aware of a patent held by itself or
others, which may fully or partly cover elements of the draft Recommendation(s) proposed for
approval, is requested to disclose such information to the TSB, in no case later than the date
scheduled for approval of the Recommendation(s) in accordance with the TSB Patent Policy.
To accelerate the handling of that information and to provide clear information in the TSB
Patent Statements Databases, the Patent Statement and Licensing Declaration form (see
Appendix II below) should be used. The purpose of this form is to ensure a standardized
submission to the TSB of the declarations being made by patent holders and, most
importantly, to require supporting information and an explanation if a patent holder declares
their unwillingness to license under option 1 or 2 of the licensing declaration (i.e. declares
option 3). Typically, one such form would be used for each Recommendation containing
patented material. Multiple forms are appropriate if the patent holder has several patents and
classifies them in different options of the licensing declaration and/or if the patent holder
classifies different claims of a complex patent in different options of the licensing declaration.
The “Patent Information” on page 2 of the form is desired but not required.
If the TSB receives from the patent holder, a statement of unwillingness to comply with the
provisions of paragraphs 2.1 or 2.2 of the TSB Patent Policy, the Director will inform the
relevant Study Group of this situation. The Study Group shall then take appropriate action
which shall include, but may not be limited to, a review of the draft Recommendation giving
consideration to its possible revision by




C:\Users\5486\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\2TTZ1GRE\T04050000010001
MSWE.doc                                     12/7/2020
        Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 6 of 11

                                              -5-
removing the potential conflict or through further examination and clarifying the technical
considerations causing the conflict. This may lead to continuation of the developmental work
on the Recommendation while parallel efforts are underway to resolve the patent issue.

3.2     Consultation
If the TSB has received a statement(s) indicating that the use of intellectual property,
protected by one or more patent(s), issued or pending, may be required to implement a draft
Recommendation, the Director of the TSB shall indicate this situation in the Circular
announcing the intention to invoke the approval process.
This is the suggested text of the note to be included in the Circular: “The TSB has received a
statement(s) indicating that the use of intellectual property, protected by one or more
patent(s), issued or pending, may be required to implement this draft Recommendation.
Available patent information can be accessed through TIES on the Internet (using either the
World Wide Web or Gopher).”

3.3     Notification
Text shall be added to the cover sheets of all new and revised Recommendations urging users
to consult the TSB patent database. Suggested wording is:
“The ITU draws attention to the possibility that the practice or implementation of this
Recommendation may involve the use of a claimed Intellectual Property Right. The ITU takes
no position concerning the evidence, validity or applicability of claimed Intellectual Property
Rights, whether asserted by ITU Member States and Sector Members or others outside of the
Recommendation processes.”
“As of the date of approval of this Recommendation, the ITU had/had not received notice of
intellectual property, protected by patents, which may be required to implement this
Recommendation. However, implementors are cautioned that this may not represent the latest
information and are therefore strongly urged to consult the TSB patent database.”


4       Work methods for Study Groups

4.1     Conduct of meetings
It is the view of the ITU that early disclosure of asserted patent rights is desirable, it being
acknowledged that early disclosure will contribute to the efficiency of the process by which
Recommendations are established and will tend to minimize any possible disagreements with
respect to such rights or their applicability to proposed Recommendations. Therefore, each
Study Group in the course of the development of a proposed Recommendation shall request
the disclosure of any known patents relevant to the proposed Recommendation.
Chairmen will ask, at the beginning of each meeting, whether anyone has knowledge of
patents, the use of which may be required to implement the Recommendation being
considered. The fact that the question was asked will be recorded in the Working Party or
Study Group meeting report, along with any affirmative responses.

4.2     Submission of contributions
Contributors are reminded, when submitting contributions, that the requirements for early
disclosure of patent information, as contained in the statement on TSB Patent Policy, apply.

5       ITU-T patent statements database



C:\Users\5486\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\2TTZ1GRE\T04050000010001
MSWE.doc                                     12/7/2020
       Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 7 of 11

                                                 -6-
In order to facilitate both the standards making process and the application of ITU-T
Recommendations, the (TSB) makes available to the public a Patent Statements database
composed of information that was communicated to the TSB by administrations, private
enterprises, etc. that participate in the standards making activities of the Sector. The
Statements may contain information on specific patents or may contain no such information,
but rather give a statement about an organization’s compliance with the TSB Patent Policy for
a particular Recommendation. The databases also contain a record of General Patent
Statement and Licensing Declarations.
The URL for the database is: http://www.itu.int/ITU-Databases/TSBPatent/

5.1      Database information
The Patent Statements database is not certified to be either accurate or complete, but only
reflects the information that has been communicated to the TSB. As such, the database may be
viewed as simply raising a flag to alert users that they may wish to contact the organizations
who have communicated Patent Statements to the TSB in order to determine if patent licenses
must be obtained for application of a particular Recommendation.

5.2     Patent declarations
The declared choice of the organization in its communication to the TSB is shown in the
database. Most often the choice is given as “Pat.pol.2.2”, which means that the organization
subscribes to paragraph 2.2 of the Statement on TSB Patent Policy. However, the ITU
disclaims any definitive interpretation of the organization’s statement. This must be
determined by direct negotiations with the organization.

5.3      Contact information
In completing the forms in Appendices II and III, attention should be given to supplying
contact information that will remain valid over time. Where possible, the “Name and
Department” and e-mail address should be generic. Also it is preferable, where possible, that
organizations, including multinational organizations, indicate the same contact point on all
forms submitted.

6        Discovery of patents after publication
The TSB Patent Policy also applies to situations involving the discovery of patents that may
be required for use of a Recommendation subsequent to its publication or the initial issuance
of a patent after publication. Once disclosure is made, the patent holder will be requested to
provide the same assurances to the TSB as are required in situations where patents are known
prior to publication of a draft Recommendation.
If the patent holder is unwilling to license or waive its rights, the Recommendation will need
to be revised or withdrawn and its publication suspended. In such a case, the TSB Director
will promptly advise the Study Group responsible for the affected Recommendation so that
appropriate action can be taken. Such action shall include, but may not be limited to, a review
of the Recommendation giving consideration to its possible revision by removing the potential
conflict or through further examination and clarifying the technical considerations causing the
conflict.




C:\Users\5486\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\2TTZ1GRE\T04050000010001
MSWE.doc                                     12/7/2020
        Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 8 of 11

                                                -7-

                                           APPENDIX I
                        (WTSC-96, Resolution 1, Appendix I to Section 8)
                                   Statement on TSB patent policy

Over the years, the TSB has developed a “code of practice” regarding intellectual property
rights (patents) covering, in varying degrees, the subject matters of ITU-T
Recommendations1. The rules of the “code of practice” are simple and straightforward.
Recommendations are drawn up by telecommunications and not patent experts; thus, they
may not necessarily be very familiar with the complex international legal situation of
intellectual property rights such as patents, etc.
ITU-T Recommendations are non-binding international standards. Their objective is to ensure
compatibility of international telecommunications on a world-wide basis. To meet this
objective, which is in the common interests of all those participating in international
telecommunications (network and service providers, suppliers and users) it must be ensured
that Recommendations, their applications, use, etc. are accessible to everybody. It follows,
therefore, that a commercial (monopolistic) abuse by a holder of a patent embodied fully or
partly in a Recommendation must be excluded. To meet this requirement in general is the sole
objective of the TSB code of practice. The detailed arrangements arising from patents
(licensing, royalties, etc.) are being left to the parties concerned, as these arrangements might
differ from case to case.
This code of practice may be summarized as follows (it should be noted that ISO operates in a
very similar way):
1      The TSB is not in a position to give authoritative or comprehensive information about
evidence, validity or scope of patents or similar rights, but it is desirable that the fullest
available information should be disclosed. Therefore, any ITU-T member organization putting
forward a standardization proposal should, from the outset, draw the attention of the TSB to
any known patent or to any known pending patent application, either their own or of other
organizations, although the TSB is unable to verify the validity of any such information.
2      If an ITU-T Recommendation is developed and such information as referred to in
paragraph 1 has been disclosed, three different situations may arise:
2.1    The patent holder waives his rights; hence, the Recommendation is freely accessible to
everybody, subject to no particular conditions, no royalties are due, etc.
2.2     The patent holder is not prepared to waive his rights but would be willing to negotiate
licenses with other parties on a non-discriminatory basis on reasonable terms and conditions.
Such negotiations are left to the parties concerned and are performed outside the ITU-T.
2.3    The patent holder is not willing to comply with the provisions of either paragraph 2.1
or paragraph 2.2; in such case, no Recommendation can be established.
3      Whatever case applies (2.1, 2.2 or 2.3), the patent holder has to provide a written
statement to be filed at the TSB. This statement must not include additional provisions,
conditions, or any other exclusion clauses in excess of what is provided for each case in
paragraphs 2.1, 2.2 and 2.3.




1 Formerly CCITT Recommendations

C:\Users\5486\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\2TTZ1GRE\T04050000010001
MSWE.doc                                     12/7/2020
          Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 9 of 11

                                                           -8-


                                                    APPENDIX II

                              Patent Statement and Licensing Declaration

                                (Typically one per ITU-T Recommendation)
                                This declaration does not represent an implied license grant


Please return to:   Director                                                  Place des Nations
                    Telecommunication Standardization Bureau                  CH-1211 Geneva 20, Switzerland
                    International Telecommunication Union                     Fax: +41 22 730 5853

 Patent Holder/Organization:
 Legal Name
 Contact for license application:
 Name & Department
 Address

 Tel.
 Fax
 E-mail
 ITU-T Recommendation:
 Number
 Title
 Licensing declaration
 The Patent Holder believes to hold granted patents and/or pending applications, whose use would be required to implement
 the above ITU-T Recommendation and hereby declares, in accordance with the Statement on TSB Patent Policy (WTSC-
 96, Resolution 1, Appendix I to Section 8), that (check one box only).

              1        The Patent Holder is prepared to grant – on the basis of reciprocity for the above ITU-T
              Recommendation – a free license to an unrestricted number of applicants on a worldwide, non-discriminatory
              basis to manufacture, use and/or sell implementations of the above ITU-T Recommendation.


              2        The Patent Holder is prepared to grant – on the basis of reciprocity for the above ITU-T
              Recommendation – a license to an unrestricted number of applicants on a worldwide, non-discriminatory basis
              and on reasonable terms and conditions to manufacture, use and/ or sell implementations of the above ITU-T
              Recommendation.
              Such negotiations are left to the parties concerned and are performed outside the ITU-T.


              3         The Patent Holder is unwilling to grant licenses according to the provisions of either 1 or 2 above. In
              this case, the following information must be provided as part of this declaration:
               patent registration/application number;
               an indication of which portions of the Recommendation are affected.
               a description of the patent claims covering the Recommendation;
 Signature
                Organization
  Name of authorized person
   Title of authorized person
                    Signature
                  Place, Date




C:\Users\5486\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\2TTZ1GRE\T04050000010001
MSWE.doc                                     12/7/2020
        Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 10 of 11

                                                -9-


Patent Information (desired but not required)

No.     Registration Number/                          Title/ Inventor                          Status
              Country                                                                        [granted/
                                                                                             pending]
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20




C:\Users\5486\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\2TTZ1GRE\T04050000010001
MSWE.doc                                     12/7/2020
        Case 5:20-cv-08650 Document 1-2 Filed 12/07/20 Page 11 of 11

                                                      - 10 -

                                                 Appendix III

                 General Patent Statement and Licensing Declaration
Please return to: Director                                                 Place des Nations
                  Telecommunication Standardization Bureau                 CH-1211 Geneva 20, Switzerland
                  International Telecommunication Union                    Fax: +41 22 730 5853


  Patent Holder/Organization:
          Legal Name
  Contact for license application:
  Name & Department
               Address

                   Tel.
                   Fax
                 E-mail
  Licensing declaration

  In case part(s) or all of any proposals contained in contributions submitted by the organization above are included in
  ITU-T Recommendation(s) and the included part(s) contain items that have been patented or for which patent
  applications have been filed and whose use would be required to implement ITU-T Recommendation(s), the above
  Patent Holder hereby declares, in accordance with the Statement on TSB Patent Policy (WTSC-96, Resolution 1,
  Appendix I to Section 8), that (check one box only):



              1        The Patent Holder is prepared to grant – on the basis of reciprocity for the relevant ITU-T
              Recommendation(s) – a free license to an unrestricted number of applicants on a worldwide, non-
              discriminatory basis.



              2        The Patent Holder is prepared to grant – on the basis of reciprocity for the relevant ITU-T
              Recommendation(s) – a license to an unrestricted number of applicants on a worldwide, non-discriminatory
              basis and on reasonable terms and conditions.


  Signature
                Organization
  Name of authorized person
   Title of authorized person
                    Signature
                  Place, Date




                                         -----------------------------------




C:\Users\5486\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\2TTZ1GRE\T04050000010001
MSWE.doc                                     12/7/2020
